Citation Nr: 0831945	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to increased initial ratings for depression, 
rated as 0 percent disabling from May 31, 2005, to December 
6, 2005, and as 30 percent disabling since December 7, 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for depression with a 0 percent rating, 
effective May 31, 2005.  An April 2006 rating decision 
increased the rating from 0 percent to 30 percent disabling, 
effective December 7, 2005.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  The appeal is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.  


REMAND

In a letter received at the Board in April 2008, the veteran 
stated that the grant of his claim of entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU) would satisfy the issue on appeal.  In 
the event that the TDIU rating was granted, he would withdraw 
his claim of entitlement to increased initial ratings for his 
depression.

An April 2008 notation in the file, written by a Decision 
Review Officer, indicates that a TDIU rating was granted in 
an April 2008 rating decision.  However, a decision allowing 
a claim for TDIU is not of record in the claims file.  Until 
such time as that decision is of record, the Board is unable 
to consider the issue on appeal because the issue may no 
longer be before the Board.  Accordingly, the Board finds 
that a remand is necessary, in order that the temporary file 
may be associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the claims 
file the temporary file in which the 
April 2008 decision granting a TDIU 
rating is contained.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

